IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 14, 2013

             STATE OF TENNESSEE v. CHAD RICHARD DIETZ

              Direct Appeal from the Circuit Court for Marshall County
                      No. 2012-CR-159 Robert Crigler, Judge




               No. M2013-01324-CCA-R3-CD - Filed January 24, 2014


Defendant, Chad Richard Dietz, pled guilty to the Class B felony offense of initiation of a
process intended to result in the manufacture of methamphetamine. There was no agreement
between the State and Defendant as to the sentence. Following a sentencing hearing,
Defendant’s counsel specifically requested the trial court to impose a sentence of split
confinement comprised of 365 days in jail with probation transferred to Alabama, and to
include rehabilitation for alcohol and drug abuse. The trial court instead ordered a sentence
of eight years and six months of confinement in the Tennessee Department of Correction.
In this appeal, Defendant argues that the trial court should have ordered his sentence to be
served in the Community Corrections program. Following a thorough review of the record
and the briefs, we affirm the judgment of the trial court pursuant to Rule of the Court of
Criminal Appeals of Tennessee 20.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and C AMILLE R. M CM ULLEN, JJ., joined.

Donna Orr Hargrove, District Public Defender; Michael J. Collins, Assistant Public
Defender; and William J. Harold, Assistant Public Defender, Shelbyville, Tennessee, for the
appellant, Chad Richard Dietz.

Robert E. Cooper, Jr., Attorney General and Reporter; Michelle L. Consiglio-Young,
Assistant Attorney General; Robert Carter, District Attorney General; and Weakley E.
Barnard, Assistant District Attorney General, for the appellee, the State of Tennessee.
                              MEMORANDUM OPINION

        Our review of the transcript of the sentencing hearing leads us to conclude that the
trial court properly applied the purposes and principles of Tennessee’s sentencing statutes,
and thus the trial court’s sentencing decision is entitled to be reviewed under the abuse of
discretion standard of review with a presumption of reasonableness to the sentence imposed.
State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012); State v. Caudle, 388 S.W.3d 273, 278-79
(Tenn. 2012).

       Reaching the decision to impose a sentence of incarceration instead of any alternative
sentence, the trial court found that Defendant was committing the offense in the case sub
judice when he was served with a warrant for his arrest for violation of probation. Defendant
also had multiple other probation violations on other cases, and had multiple prior
convictions over a period of several years for domestic violence, attempt to commit burglary,
assault and battery, disorderly conduct, and public intoxication. Defendant also admitted to
prior use of heroin and cocaine. The trial court stated that it considered the following
statutory advisory sentencing enhancement factors, the existence of which were established
by the proof in the record:

        (a)    Defendant has a previous history of criminal convictions or criminal
               behavior, in addition to those necessary to establish the appropriate
               range;

        (b)    Defendant, before sentencing, failed to comply with the conditions
               of a sentence involving release into the community;

        (c)    At the time Defendant committed the felony offense for which he
               was being sentenced, he was released on probation.

See Tenn. Code Ann. § 40-35-114(1), (8), (13C).

        Being sentenced for a Class B felony, Defendant was not entitled to be considered a
favorable candidate for alternative sentencing, as is the case for certain situations where a
defendant is sentenced for a Class C, D, or E felony. See Tenn. Code Ann. § 40-35-
102(6)(A). Furthermore, sentences should involve confinement whenever a defendant has
a long history of criminal conduct and sentencing dispositions less restrictive than
confinement have frequently or recently been unsuccessfully applied to a Defendant. See
Tenn. Code Ann. § 40-35-103(1)(A) and (C). Both of these criteria describe Defendant’s
situation.



                                             -2-
       Defendant did not ask the trial court to sentence him to the Community Corrections
program. Defendant offered no proof at the sentencing hearing to show that the Community
Corrections program was appropriate for him, especially in light of the fact Defendant’s
evidence, and request for sentencing, indicated he wanted to leave the State of Tennessee
during any non-incarceration portion of the sentence. There is nothing in the record to
support a reversal of the trial court’s judgment in order to impose a sentence to the
Community Corrections program. In fact, Defendant’s criminal history of committing
domestic violence and assault and battery, without more elaboration, points toward
elimination of him as a candidate for sentencing to Community Corrections. See Tenn. Code
Ann. § 40-36-106(a)(1)(E). Also, without some relevant proof presented by Defendant,
sentencing to Community Corrections under the “exception” provided in Tennessee Code
Annotated section 40-36-106(c) is not appropriate.

       In conclusion, there is no error of law requiring a reversal of the judgment of the trial
court. Accordingly, the judgment is affirmed pursuant to Rule of the Court of Criminal
Appeals 20.


                                                    _________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                              -3-